Citation Nr: 1204559	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-40 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for status post right total hip arthroplasty.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2010, the Board remanded this matter to the Appeals Management Center (AMC) in Washington, D.C., in order to conduct additional development, to include affording the Veteran appropriate VA examinations to determine the etiology of his status post right hip arthroplasty.  The Board is satisfied that there has been substantial compliance with the remand directives set out in May 2010.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran has status post right total hip arthroplasty that is aggravated by his service-connected degenerative disc disease of the lumbar spine.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his status post right total hip arthroplasty is secondary to his service-connected degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

The Veteran is seeking service connection for status post right total hip arthroplasty.  He attributes this condition to the physical stress placed on his right hip in the performance of his in-service duties.  As a result of this wear and tear, he claims to have developed avascular necrosis of the femoral head of the right hip, which led to his eventual right total hip arthroplasty in July 2006.  In the alternative, he contends this condition is secondary to his service-connected disabilities.  The Veteran is currently service connected for degenerative disc disease of the lumbar spine, degenerative joint disease of the first metatarsophalangeal of the left foot status post fusion, left retropatellar pain syndrome with residual lower numbness, status post right hand contusion and right wrist fracture, hypertension, and a keloid scar status post excision of a lipoma.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

As for the Veteran's contention that the claimed disability is secondary to a service-connected disability, any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  In this regard, the regulation concerning secondary service connection, 38 C.F.R. § 3.310, was amended effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 2006).  The intent was to conform to the regulation to Allen v. Brown, a U.S. Court of Appeals for Veterans Claims decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  See 38 C.F.R. § 3.310 (2011).

The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was filed in September 2006 and already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

A review of the Veteran's service treatment records reveals no documentation of right hip symptomatology.  Significantly, at the time of his September 2000 Report of Medical History at separation, he did not report any right hip treatment or symptomatology.  Rather, he indicated that he had been treated for a broken right forearm and low back pain, in addition to undergoing surgery on his back and left foot, since his previous service examination.  Moreover, he indicated that he only intended to seek entitlement to service connection for low back, left foot, and left knee disorders upon separation from service.  Similarly, his September 2000 Report of Medical Examination at separation did not indicate any right hip symptomatology; specifically, the examination report noted that his musculoskeletal system and lower extremities were within normal limits.  

In correspondence dated in December 2008, the Veteran conceded that he did not experience "a lot of hip pain" while in service.  However, he contends that he did experience some degree of hip pain while in service as a result of carrying rucksacks during field training exercises and stocking combat engineer equipment, and that this pain had subsequently worsened as a result of  "physical wear and tear."  

In the alternative, the Veteran contends that his right hip disability was caused by his other service-connected disabilities, to include degenerative disc disease of the lumbar spine and degenerative joint disease of the first metatarsophalangeal of the left foot status post fusion.  

Prior to his separation from service in February 2001, the Veteran was afforded a VA general examination for purposes of retirement and entry into the VA system.  At that time, the Veteran complained of bilateral knee pain, left big toe pain, elevated blood pressure, low back pain, a scar on his back, numbness of the left lower extremity, residuals of a right wrist fracture, residuals of a right hand contusion, and a stomach disorder.  Significantly, he did not mention a right hip disorder at this time.  

A private operative report reveals that the Veteran underwent a right total hip arthroplasty in July 2006 in an attempt to correct diagnosed avascular necrosis with femoral head collapse of the right hip.  In correspondence dated in August 2006, the Veteran's private certified physician's assistant explained that the Veteran developed idiopathic avascular necrosis of the femoral head of his right hip, which progressed and caused a collapse of the femoral head.  

In correspondence dated in February 2007, the Veteran's private orthopedic physician opined that, while he did not have any direct specific causative incident that he would relate to the avascular necrosis, many years of repeated field training exercises "may have" in fact led to a cumulative effect upon the femoral head, embarrassing the blood supply and leading to avascular necrosis and collapse.  

The Veteran was afforded a VA joints examination in June 2010, at which time he was diagnosed with right hip avascular necrosis and secondary degenerative joint disease status post total hip replacement with residual motion restriction.  The examiner opined that the hip disorder was less likely as not caused by or a result of the Veteran's service experiences.  The examiner indicated that the association of minor trauma (e.g., running impact) and avascular necrosis should be considered speculative at best based on his review of the relevant medical literature.  He explained that while some cases are asymptomatic at first and a delay in diagnosis is possible, the range of time from onset of avascular necrosis to diagnosis is about 1 to 15 months, which made an onset of avascular necrosis prior to the Veteran's separation from service in February 2001 unlikely.  Thus, the examiner concluded that any connection between the Veteran's service experiences which ended in 2001 and the onset of his avascular necrosis in 2004 did not reach the level of certainty needed for an "at least as likely as not" conclusion.  The Board notes that the June 2010 examiner did not opine as to the likelihood that the Veteran's hip condition was caused or aggravated by any of his service-connected disabilities.

The Veteran was afforded another VA examination in August 2011, at which time he was diagnosed with right hip avascular necrosis status post right hip replacement.  Significantly, the examiner indicated that she could determine a baseline level of severity of the Veteran's right hip disorder based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation by a service-connected disability.  She opined that the current severity of the Veteran's right hip disorder was greater than this baseline, and that the right hip disability was at least as likely as not aggravated beyond its natural progression by his service-connected degenerative disc disease of the lumbar spine.  The examiner explained that the Veteran credibly reported that with the 2006 surgery, post-operative healing time, and physical therapy, his right hip was significantly improved from its pre-operative status.  However, since then the Veteran reported progressive worsening of his right hip symptoms and functional limitations, and objective range of motion findings revealed further loss of motion in the right hip since June 2010.  As such, the examiner concluded that the Veteran's service-connected degenerative disc disease of the lumbar spine "cannot be considered to have caused his right hip [avascular necrosis].  However, his abnormal spine anatomy would have as least as likely as not aggravated the right hip condition contributing to chronic pain, functional limitations as reported, and the more recent onset of tissue symptoms in the anterior hip and involving the greater trochanteric bursa distribution."  

Based on a review of the evidence, the Board finds that service connection for status post right total hip arthroplasty as secondary to the Veteran's service-connected degenerative disc disease of the lumbar spine is warranted.  The evidence clearly shows that the Veteran has been diagnosed with avascular necrosis of the right hip which required a total hip arthroplasty in July 2006.  As regards a nexus between the Veteran's current right hip disorder and his service-connected lumbar spine disability, the Board finds that the August 2011 VA examiner's opinion that the Veteran's right hip disorder was aggravated beyond its natural progression by his service-connected degenerative disc disease of the lumbar spine was based on well-reasoned and thorough rationales, and clearly supported by the evidence of record.  Crucially, the Board also notes that there are no conflicting medical opinions of record.  While the June 2010 VA examiner opined that the Veteran's right hip disorder was less likely as not caused by his service experiences, he did not offer an opinion as to whether the Veteran's right hip disorder was caused or aggravated by any service-connected disabilities.  Thus, the August 2011 VA opinion does not conflict in any way with the June 2010 VA opinion.  

Accordingly, applying the doctrine of reasonable doubt, the Board finds that the Veteran's right hip disorder has been aggravated beyond its natural progression by his service-connected degenerative disc disease of the lumbar spine and therefore, service connection for a right hip disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to service connection for status post right total hip arthroplasty as secondary to service-connected degenerative disc disease of the lumbar spine is granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


